The opinion of the court was delivered by
Stiles, J. —
The respondent moves to re-tax the costs allowed by the clerk of this court upon the appellants’ cost bill which contained an item of $250 paid for stenographers’ minutes of the trial. It is said that these minutes were procured for the purpose of preparing the statement on appeal. In fact they were not used for that purpose at all, but were thrown into the record bodily as the statement. Either way, however, the statute seems to make no provision for the allowance of such an outlay as a disbursement. In equity cases, it is true, the acts governing appeals to this court require the testimony to be sent up; and this was a case tried as an equity cause. But, nevertheless, the statement is a paper prepared by the party, and in that respect it stands on the same level as his pleadings, his briefs, etc. Were we required to .allow for testimony, however, in ordinary cases, we could not allow it in this case since there are in these minutes, a number of pages of testimony taken in another lien .case and having no bearing on this one; page after page is taken up with colloquies between counsel,- and, above all, the charge of $250 for such a mass of poorly written notes, covering but 346 pages of not over two and a half folios each, is too excessive to be allowed under the usual cost bill affidavit.
The bill is re-taxed, and the item referred to stricken out.
Anders, O. J., Dunbar and Hoyt, JJ., concur.
Scott, J., concurs in.the result.